DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 12.
Pending: 1-18. 
IDS
Applicant’s IDS(s) submitted on 02/27/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Allowable Subject Matter
Claim(s) 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are:
LIM (US 11011208 B2) discloses a semiconductor memory device includes a substrate, first memory cells that are connected to first word lines extending along a first direction and first bit lines extending along a second direction, over the substrate, first conductive materials that are connected to 
Seiichi Aritome, "Nand Flash Memory Devices," in NAND Flash Memory Technologies , IEEE, 2015, pp.37-92, doi: 10.1002/9781119132639.ch3.
Chapter Abstract:
The most important requirement for NAND flash memory is a low bit cost. This chapter discusses the NAND flash memory cell and its scaling technologies. Requirements for isolation in NAND flash memory cell are more severe than other devices due to high-voltage operation during programming. Therefore, it was difficult to scale down of local oxidation of silicon (LOCOS) isolation width beyond 1.5-?>m width due to boron diffusion from isolation bottom by LOCOS oxidation process. Then, a new field through implantation (FTI) process was developed. Next, the self-aligned shallow trench isolation cell (SA-STI cell) with floating gate (FG) wing had been developed. The chapter presents the planar FG cell and also discusses the side wall transfer-transistor (SWATT) cell as alternate memory cell technology for a multilevel NAND flash memory cell. Finally, it presents other advanced NAND flash device technologies. 

Re: Independent Claim 1 (and dependent claim(s) 2-11), there is no teaching or suggestion in the prior art of record to provide:
a first selected voltage application circuit on the substrate between the first non-selected voltage application circuit and the second non-selected voltage application circuit;

third and fourth connection wirings extending in the third direction to connect the second connection conductor to the first non-selected voltage application circuit and the first selected voltage application circuit, respectively; and
fifth and sixth connection wirings extending in the third direction to connect the first connection conductor to the second non-selected voltage application circuit and the second selected voltage application circuit, respectively.
 
Re: Independent Claim 12 (and dependent claim(s) 13-18), there is no teaching or suggestion in the prior art of record to provide:
eight voltage application circuits arranged in that order on
the substrate along the first direction, wherein the first, fourth, fifth, and eighth voltage application circuits are non-selected voltage application circuits, and
the second, third, sixth, and seventh voltage application circuits are selected voltage application circuits, and
the first and eight voltage application circuits are below the first and second wirings, respectively, and the fourth and fifth voltage application circuits are below the space between the first and second wirings.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov